DENSON, J.
By an act of the General Assembly approved December 12, 1882, the salé of spirituous, vinous, and malt liquors is prohibited in the county of Wilcox. — Acts 1882-83, p. 234. In the case of Watson v. State 140 Ala. 134, 37 South. 225, reaffirmed by Clinton Davis’ Case, 145 Ala. 69, 40 South. 663, this act is upheld as being a constitutional enactment so far a«i it relates to the sale of liquors mentioned in the indictment in the case we have in hand. By an act approved February 14, 1.901 (Acts 1900-01, p. 1082), a *62dispensary was required to be established in. the town of Camden for the sale of vinous, spirituous,. or malt liquors. It was. held in the case of Clinton Davis v. State, supra, that the.latter act does not repeal the prohibition act of 1882-83 as to that part of Wilcox county outside of the town of Camden; and it is manifestly true that vinous, spirituous, and malt liquors can be legally sold in Camden only through the dispensary.
The indictment contains two counts. The' first is demurred to. because.it contains these words: “And outside of Camden precinct, in said state and county.” The purpose of embracing the words in the indictment may have been to negative the idea that.the sale was made through the dispensary; but, whatever may have been the purpose of the solicitor in drawing the indictment, the words demurred to do not affect its validity. They only circumscribe the venue. The second count is. demurred to because it avers that “the defendant at. the tune was in no wise connected with or acting for any lawful dispensary in said county.” The averment objected, to is not necessary to the validity of the indictment, but we cannot see that it renders it at all objectionable.. It is simply a negation of the fact that the sale was made through the dispensary at Camden. The third ground of the demurrer .to the'indictment is entirely without, merit. . The court .committed no error in overruling the demurrer to the indictment.—Guarreno’s Case, 148 Ala. 637, 42 South. 833.
,. Bossle McCoudichie, the firt witness examined by the state, testified that he knew the defendant and. that he bought a dime’s worth of whiskey from him on Sunday, the'.28th day. of October, 1906, at the Baptist Pool, in Furman .precinct of Wilcox county, and' paid the defendant .for it. The.bill of exceptions recites that “on cross-examination the defendant sought to show by this witness that he was mistaken as to the defendant being the man who sold-the whisky to him, and asked him if it was not a man they called Ned,! and not the defendant, who sold him the whiskey ; and the witness answered, that it was. the. .defendant who sold him the whiskey.” • - The same effort was made -by *63defendant to show mistake on ' the part of other witnesses for the state in respect to the identity of the defendant as the person who sold the whisky. In view of this effort to discredit the evidence of'the witness in respect to the identity of the defendant, it was competent for the state to show other sales made by defendant at the same time and place to other witnesses who were examined by the state. ' The solicitor, it is true, elected to p; osecute for the sale made to McCondichie, and the defendant could not, after such election, be legally convicted for any other sale; but we do not understand that, the evidence of other sales was offered for the purpose of asking a. conviction on them, or that such conviction was insisted upon, but simply as corroborative of McCondichie’s evidence as to the identity of the defendant — to show that it was he, and not another, who was vending the liquor.—McIntosh’s Case, 140 Ala. 137, 37 South. 223; Untreiner’s Case, 146 Ala. 133, 41 South. 170.
By the state’s evidence it is made to appear that a sale of whisky was made by defendant to McCondichie on the 28th day of October, 1906, in Wilcox county, and outside of Camden precinct — in Furman precinct. In this state of the proof, the general charge requested by the defendant, numbered 1, was properly ' refused. Charges 2 and 3, refused to the defendant, are bad in form,' and for that reason, besides others, were properly refused.—Dorsey’s Case, 134 Ala. 553, 33 South. 350.
The sentence of the defendant, as shown by the record, is defective in that it fails to determine the time required to work out the costs; and on the authority of Linnehan’s Case, 120 Ala. 293, 25 South. 6, and Code 1896, § 4532, the judgment of- the circuit court will be reversed as to the sentence and the cause remanded for further sentence in accordanc with section 4532 of the Code of 1896.'
Beversed and remanded.
Haralson, Dowdell, Anderson, and McClellan, JJ., concur. - • -